DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 1/11/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-14 and 16-21 are pending.
5.	Claim 15 is cancelled via preliminary amendment filed prior to examination. 
6.	Claims 8 and 19 are objected to for allowable subject matter.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 1/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
8.	The title of the invention “HARQ CODEBOOK FOR RADIO ACCESS NETWORKS” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
9.	The drawings of Figs. 4-5 are objected to under 37 CFR 1.83(a) because of the following reasons: The drawings failed to show description legends or labels.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Independent Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because applicant claims “computer program signal bearing medium” per se. Claim 14 recites “a computer storage medium storing computer program comprising instruction…” Upon review of the specification, in particular PgPUB 2021/0297190 Section [0073] states in summary the carrier medium comprises radio waves and carries signals, the storage medium may be volatile or non-volatile, and etc.… A carrier medium and/or storage medium may be a non-transitory medium. However, the multiple recitations of phrases and/or/maybe, and statement of medium being a signal or carrier wave makes it ambiguous or unclear as to whether or not the medium is a statutory medium.
Therefore, the claim 14 is directed to program per se and is not recited in combination with non-transitory medium. It is suggested to amend the claim to recite “non-transitory computer storage medium…”






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Independent Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “A User equipment for a radio access network, the user equipment configured to transmit acknowledgement signaling….”
	Claim 4 recites “A radio node for a radio access network, the radio node being configured to: receive acknowledgement ….” 
a.	The claim 2 recites an Apparatus/Device (i.e. User equipment) configured to transmit signal but there are no structural elements. The limitation “user equipment configured to” is vague and indefinite because the claimed user equipment does not comprise of any structural elements that accomplishes the function.  Moreover, the claim functions or steps can be achieved by all structures and when the boundaries of the subject matter are not clearly delineated then the scope of the claim is unclear. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. In particular, the scope of claim is indefinite because the claims disclose directed to “User Equipment” in preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims.  Furthermore, the preamble including “User Equipment” is not a limitation where claim is directed to a product and the preamble appears to merely recite a label for the product defined by the remainder of the claim.

b. 	The claim 4 recites an Apparatus/Device (i.e. Radio Node) configured to receive signal but there are no structural elements. The limitation “radio node configured to” is vague and indefinite because the claimed radio node does not comprise of any structural elements that accomplishes the function.  Moreover, the claim functions or steps can be achieved by all structures and when the boundaries of the subject matter are not clearly delineated then the scope of the claim is unclear. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. In particular, the scope of claim is indefinite because the claims disclose directed to “Radio Node” in preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims.  Furthermore, the preamble including “Radio Node” is not a limitation where claim is directed to a product and the preamble appears to merely recite a label for the product defined by the remainder of the claim.

2.	The claims 2 and 4 are drawn to a device such as a user equipment and radio node, but only claims a device, rather than showing a "machine" consisting of "parts".  See MPEP 2106. It is suggested to amend the claims to add at least two elements such as a processor, antenna, transceiver, etc. which would overcome this rejection.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2 and 4 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” in claims 2 and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 2 recites “the user equipment configured to transmit acknowledgement signaling….”
	Claim 4 recites “the radio node being configured to: receive acknowledgement ….” 
A review of the specification shows that the following: Figs. 4-5, Sections [0081-0084, 0086]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. It is suggested that the claims be amended to recite a transmitter for “configuring to transmit” and recite a receiver for “receiving” limitation. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
1.	Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts in combination as cited in PTO-892 do not render the limitations obvious the claim elements recited in the dependent claims 8 and 19. Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the claimed features of objected claims as recited would be allowed if incorporated in respective independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-6, 9-14, 16-17, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WANG et al. US 20190109677 hereafter Wang. 
For Prior art consideration, please note that the claims are being rejected in light of the 112(b) rejection set forth above  therefore are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

As to Claim 1. (Currently Amended)    Wang discloses a method of operating a user equipment [i.e.  UE] in a radio access network [i.e. radio communications technology/wireless system], the method comprising [Sections 0001, 0007: The present disclosure relates to radio communications technologies, particularly to a method/apparatus for feeding back HARQ-ACK information. HARQ technique is utilized to ensure reliability of downlink data receiving; the UE feedback ACK bit or NACK bit to base station via uplink subframe]:
transmitting acknowledgement signaling according to a HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits] at a second HARQ transmitting occasion [Sections 0111, 0186-0187: A UE determines an uplink subframe for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information. For HARQ-ACK feedback in any uplink subframe (i.e. feedback window/occasion/timing or transmitting occasion, see section 0024, 0164), the UE determines the number of HARQ-ACK bits and arranges the HARQ-ACK bits according to the number of PDSCHs. The UE feeds back in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
the HARQ codebook indicating first acknowledgement information [Fig. 15, Sections 0020-0021, 0027, 0187: Mapping HARQ-ACK bits of each HARQ feedback unit to bits of a feedback bit sequence (i.e. HARQ codebook) according to the mapping value of the DL DAI. Feeding back the HARQ-ACK bits on the uplink carrier in the second uplink subframe. Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits. The UE feeds back in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
the first acknowledgement information pertaining to first data signaling [i.e. PDSCH; Sections 0027, 0088: Determine HARQ-ACK bit according to PDSCH being scheduled in the downlink subframe. A UE determines an uplink subframe n+k (value of k determined per HARQ-ACK timing) responsible for HARQ-ACK feedback corresponding to PDSCH of a downlink subframe n] scheduled to be received by the user equipment before a first HARQ transmitting occasion that occurred earlier in time than the second HARQ transmitting occasion [Sections 0035, 0165, 0171, 0187:  Determining the sequence of HARQ-ACK bits according to a sequence of the first uplink subframes, wherein the HARQ-ACK bits corresponding to the first uplink subframe which is earlier in time are placed in the front. The UE perform a CCA check before the first uplink subframe (i.e. first occasion), then UE transmit HARQ-ACK in the first uplink subframe; the UE performs a CCA check before the second uplink subframe (i.e. second occasion), then UE transmit HARQ-ACK in the second uplink subframe. The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind].
As to Claim 2. (Currently Amended)    Wang discloses a user equipment [i.e.  UE] for a radio access network [i.e. radio communications technology/wireless system], the user equipment being configured to [Sections 0001, 0007: The present disclosure relates to radio communications technologies, particularly to a method/apparatus for feeding back HARQ-ACK information. HARQ technique is utilized to ensure reliability of downlink data receiving; the UE feedback ACK bit or NACK bit to base station via uplink subframe]:
transmit acknowledgement signaling according to a HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits] at a second HARQ transmitting occasion [Sections 0111, 0186-0187: A UE determines an uplink subframe for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information. For HARQ-ACK feedback in any uplink subframe (i.e. feedback window/occasion/timing or transmitting occasion, see section 0024, 0164), the UE determines the number of HARQ-ACK bits and arranges the HARQ-ACK bits according to the number of PDSCHs. The UE feeds back (i.e. transmit HARQ ACK) in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
the HARQ codebook indicating first acknowledgement information [Fig. 15, Sections 0020-0021, 0027, 0187: Mapping HARQ-ACK bits of each HARQ feedback unit to bits of a feedback bit sequence (i.e. HARQ codebook) according to the mapping value of the DL DAI. Feeding back the HARQ-ACK bits on the uplink carrier in the second uplink subframe. Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits. The UE feeds back in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
the first acknowledgement information pertaining to first data signaling [i.e. PDSCH; Sections 0027, 0088: Determine HARQ-ACK bit according to PDSCH being scheduled in the downlink subframe. A UE determines an uplink subframe n+k (value of k determined per HARQ-ACK timing) responsible for HARQ-ACK feedback corresponding to PDSCH of a downlink subframe n] scheduled to be received by the user equipment before a first HARQ transmitting occasion that occurred earlier in time than the second HARQ transmitting occasion [Sections 0035, 0165, 0171, 0187:  Determining the sequence of HARQ-ACK bits according to a sequence of the first uplink subframes, wherein the HARQ-ACK bits corresponding to the first uplink subframe which is earlier in time are placed in the front. The UE perform a CCA check before the first uplink subframe (i.e. first occasion), then UE transmit HARQ-ACK in the first uplink subframe; the UE performs a CCA check before the second uplink subframe (i.e. second occasion), then UE transmit HARQ-ACK in the second uplink subframe. The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind].

As to Claim 3. (Currently Amended)  Wang discloses a method of operating a radio node [i.e. Base Station-BS] in a radio access network, the method comprising [Sections 0001, 0007: The present disclosure relates to radio communications technologies, particularly to a method/apparatus for feeding back HARQ-ACK information. In LTE system, the UE feedback ACK (correct receiving) bit or NACK (incorrect receiving or lost) bit to the base station via corresponding uplink subframe]:
receiving acknowledgement signaling from a user equipment [Section 0085: An entity feeding back the HARQ-ACK is a UE, an entity receiving the HARQ-ACK is a base station] according to a HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits] the HARQ codebook indicating first acknowledgement information [Sections 0027, 0088, 0111, 0187: Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits. A UE determines an uplink subframe n+k (value of k determined per HARQ-ACK timing) responsible for HARQ-ACK feedback corresponding to PDSCH of a downlink subframe n. A UE determines an uplink subframe for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information. The UE feeds back in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
 the first acknowledgement information pertaining to first data signaling [i.e. PDSCH; Sections 0027: Determine HARQ-ACK bit according to PDSCH being scheduled in the downlink subframe] scheduled to be received by the user equipment [i.e. UE] before a first HARQ transmitting occasion that occurred earlier in time than the second HARQ transmitting occasion [Sections 0035, 0165, 0171, 0187:  Determining the sequence of HARQ-ACK bits according to a sequence of the first uplink subframes, wherein the HARQ-ACK bits corresponding to the first uplink subframe which is earlier in time are placed in the front. The UE perform a CCA check before the first uplink subframe (i.e. first occasion), then UE transmit HARQ-ACK in the first uplink subframe; the UE performs a CCA check before the second uplink subframe (i.e. second occasion), then UE transmit HARQ-ACK in the second uplink subframe. The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind].

As to Claim 4. (Currently Amended)  Wang discloses a radio node [i.e. Base Station-BS] for a radio access network, the radio node being configured to [Sections 0001, 0007: The present disclosure relates to radio communications technologies, particularly to a method/apparatus for feeding back HARQ-ACK information. In LTE system, the UE feedback ACK (correct receiving) bit or NACK (incorrect receiving or lost) bit to the base station via corresponding uplink subframe]:
receive acknowledgement signaling from a user equipment [Section 0085: An entity feeding back the HARQ-ACK is a UE, an entity receiving the HARQ-ACK is a base station] according to a HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits], the HARQ codebook indicating first acknowledgement information [Sections 0027, 0088, 0111, 0187: Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits. A UE determines an uplink subframe n+k (value of k determined per HARQ-ACK timing) responsible for HARQ-ACK feedback corresponding to PDSCH of a downlink subframe n. A UE determines an uplink subframe for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information. The UE feeds back in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
the first acknowledgement information pertaining to first data signaling [i.e. PDSCH; Sections 0027: Determine HARQ-ACK bit according to PDSCH being scheduled in the downlink subframe] scheduled to be received by the user equipment [i.e.  UE] before a first HARQ transmitting occasion that occurred earlier in time than the second HARQ transmitting occasion [Sections 0035, 0165, 0171, 0187:  Determining the sequence of HARQ-ACK bits according to a sequence of the first uplink subframes, wherein the HARQ-ACK bits corresponding to the first uplink subframe which is earlier in time are placed in the front. The UE perform a CCA check before the first uplink subframe (i.e. first occasion), then UE transmit HARQ-ACK in the first uplink subframe; the UE performs a CCA check before the second uplink subframe, then UE transmit HARQ-ACK in the second uplink subframe (i.e. second occasion). The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind].

As to Claim 5. (Currently Amended)  Wang discloses the method according to claim 1, wherein the first acknowledgment information is indicated by the HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits] based on an inclusion indication [Sections 0014, 0020, 0027: When the UE feeds back the HARQ-ACK, the sequence (i.e. HARQ codebook) of the HARQ-ACK bits is determined according to the counter DAI. Mapping HARQ-ACK bits of each HARQ feedback unit to bits of a feedback bit sequence (i.e. HARQ codebook) according to the mapping value of the DL DAI. Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits].

As to Claim 6. (Currently Amended)   Wang discloses the method according to claim 1, wherein the HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits] indicates second acknowledgement information pertaining to data signaling [i.e. PDSCH] scheduled to be received later in time than the first HARQ transmitting occasion [Sections 0027, 0187: Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits. The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind].

As to Claim 9. (Currently Amended)   Wang discloses the method according to claim 1, wherein the HARQ codebook is a dynamic HARQ codebook [Sections 0020, 0108, 0111: Mapping HARQ-ACK bits of each HARQ feedback unit to bits of a feedback bit sequence (i.e. HARQ codebook) according to the mapping value of the DL DAI. The HARQ-ACK feedback may be dynamically allocated for transmission. A UE determines an uplink subframe n+k for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information dynamically indicated by a base station].

As to Claim 10. (Currently Amended)    Wang discloses the method according to claim 1, wherein at least one of the first acknowledgement information, and the second acknowledgement information pertaining to data signaling [i.e. PDSCH] scheduled to be received later in time than the first HARQ transmitting occasion, includes ACK/NACK bits pertaining to one or more code block groups [Sections 0007, 0187, 0242:  For each Transmission Block (TB) (i.e. similar to CB-codeblock) received via PDSCH, the UE needs to feed back ACK (correct receiving) bit or NACK (incorrect receiving or lost) bit to the base station via corresponding uplink subframe. The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind. The UE feeds back in the uplink subframe n+k, a first type ACK/NACK on a first uplink carrier and/or a second type ACK/NACK on a second uplink carrier]. 

As to Claim 11. (Currently Amended)    Wang discloses the method according to claim 1, wherein an inclusion indication [i.e. DAI]  indicating inclusion of the first acknowledgement information into the acknowledgement signaling based on the HARQ codebook is transmitted in a downlink control information message [Sections 0018, 0020: In a time-frequency bundling window corresponding to an uplink subframe in a feedback window of a first uplink subframe for feeding back HARQ-ACK, receiving a physical downlink control channel (PDCCH) scheduling downlink HARQ transmission, obtaining a downlink assignment index (DL DAI) in a DL-assignment, and determining a mapping value of each DL DAI.  Mapping HARQ-ACK bits of each HARQ feedback unit to bits of a feedback bit sequence (i.e. HARQ codebook) according to the mapping value of the DL DAI].

As to Claim 12. (Currently Amended)    Wang discloses the method according to claim 1, wherein ACK/NACK bits associated to the first data signaling [i.e. PDSCH] are determined at least one of: before scheduled reception of second data signaling scheduled to be later in time than the first HARQ transmission occasion; and before the first HARQ transmission occasion [Sections 0007, 0242, 0267: The UE feedback ACK bit/NACK bits to base station. The UE feeds back in the uplink subframe n+k, a first type ACK/NACK on a first uplink carrier and/or a second type ACK/NACK on a second uplink carrier. Mapping each HARQ feedback unit to bits of feedback bit sequence].

As to Claim 13. (Currently Amended)   Wang discloses the method according to claim 1, wherein the first HARQ transmission occasion is in a different time slot than the second HARQ transmission occasion [Fig. 1, Section 0005, 0041, 0215: A subframe/half-frame comprise time slots. The first type HARQ-ACK bits are arranged in the front (subframe) and the second type HARQ-ACK bits are arranged behind (in subframe) the first type HARQ-ACK bits. The base station determine the first uplink subframe and the feedback window according to HARQ-ACK feedback time information and/or feedback window information preconfigured for the UE or according to the HARQ-ACK feedback time information and/or feedback window information dynamically indicated to the UE].

As to Claim 14. (Currently Amended)  Wang discloses a computer storage medium storing an executable computer program comprising instructions which, when executed, cause processing circuitry [i.e. processing module] to at least one of control and perform a method [Sections 0268-0269: The method provided by the embodiments of the present disclosure implemented by a program executed by relevant hardware; the program may be stored in a computer readable storage medium. In addition, the functional modules in the embodiments may integrated into processing module] of operating a user equipment [i.e.  UE] in a radio access network [i.e. radio communications technology/wireless system], the method comprising [Sections 0001, 0007: The present disclosure relates to radio communications technologies, particularly to a method/apparatus for feeding back HARQ-ACK information. HARQ technique is utilized to ensure reliability of downlink data receiving; the UE feedback ACK bit or NACK bit to base station via uplink subframe]:
transmitting acknowledgement signaling according to a HARQ codebook [i.e. HARQ-ACK bits/feedback bits sequence see 0020; Note: Codebook is mapping/indicating bits] at a second HARQ transmitting occasion [Sections 0111, 0186-0187: A UE determines an uplink subframe for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information. For HARQ-ACK feedback in any uplink subframe (i.e. feedback window/occasion/timing or transmitting occasion, see section 0024, 0164), the UE determines the number of HARQ-ACK bits and arranges the HARQ-ACK bits according to the number of PDSCHs. The UE feeds back (i.e. transmit HARQ ACK) in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
the HARQ codebook indicating first acknowledgement information [Fig. 15, Sections 0020-0021, 0027, 0187: Mapping HARQ-ACK bits of each HARQ feedback unit to bits of a feedback bit sequence (i.e. HARQ codebook) according to the mapping value of the DL DAI. Feeding back the HARQ-ACK bits on the uplink carrier in the second uplink subframe. Determining the number of HARQ-ACK bits according to the PDSCHs being scheduled in downlink subframes in a time-frequency bundling window of the first uplink subframe (i.e. first HARQ-ACK in first occasion) corresponding to the second uplink subframe (i.e. second HARQ-ACK in second occasion), and determining the sequence of the HARQ-ACK bits. The UE feeds back in the second subframe (i.e. second occasion) both the HARQ-ACK bits corresponding to the first subframe and HARQ-ACK bits corresponding to the second subframe],
 the first acknowledgement information pertaining to first data signaling [i.e. PDSCH; Sections 0027, 0088: Determine HARQ-ACK bit according to PDSCH being scheduled in the downlink subframe. A UE determines an uplink subframe n+k (value of k determined per HARQ-ACK timing) responsible for HARQ-ACK feedback corresponding to PDSCH of a downlink subframe n] scheduled to be received by the user equipment before a first HARQ transmitting occasion that occurred earlier in time than the second HARQ transmitting occasion [Sections 0035, 0165, 0171, 0187:  Determining the sequence of HARQ-ACK bits according to a sequence of the first uplink subframes, wherein the HARQ-ACK bits corresponding to the first uplink subframe which is earlier in time are placed in the front. The UE perform a CCA check before the first uplink subframe (i.e. first occasion), then UE transmit HARQ-ACK in the first uplink subframe; the UE performs a CCA check before the second uplink subframe (i.e. second occasion), then UE transmit HARQ-ACK in the second uplink subframe. The UE sorting the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe and that of the second uplink subframe, the HARQ-ACK of the PDSCH(s) corresponding to the first uplink subframe is arranged in the front, and the HARQ-ACK of the PDSCH(s) corresponding to the second uplink subframe is placed behind].

As to Claim 16. (New) The method according to claim 3, wherein the first acknowledgment information is indicated by the HARQ codebook based on an inclusion indication [See Claim 5 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17. (New) The method according to claim 3, wherein the HARQ codebook indicates second acknowledgement information pertaining to data signaling scheduled to be received later in time than the first HARQ transmitting occasion [See Claim 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20. (New) The method according to claim 3, wherein the HARQ codebook is a dynamic HARQ codebook [See Claim 9 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21. (New) The method according to claim 3, wherein at least one of the first acknowledgement information and the second acknowledgement information pertaining to data signaling scheduled to be received later in time than the first HARQ transmitting occasion, includes ACK/NACK bits pertaining to one or more code block groups [See Claim 10 because both claims have similar subject matter therefore similar rejection applies herein].





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
WANG et al. US 20190109677 hereafter Wang in view of He et al. US 20190045489 hereafter He. 

As to Claim 7. (Currently Amended)    Wang discloses the method according to claim 1, wherein the first acknowledgement information is based on [Sections 0111, 0186, 0242: A UE determines an uplink subframe for feeding back HARQ-ACK corresponding to a PDSCH in downlink subframe n according to time information. For HARQ-ACK feedback in any uplink subframe (i.e. feedback window/occasion/timing or transmitting occasion, see section 0024, 0164), the UE determines the number of HARQ-ACK bits and arranges the HARQ-ACK bits according to the number of PDSCHs. The UE feeds back in the uplink subframe n+k, a first type ACK/NACK on a first uplink carrier],
	Wang does not specifically state “concatenation” thus is silent on logical-AND concatenation of a plurality of ACK/NACK bits associated to the first data signaling.
	However, He teaches logical-AND concatenation of a plurality of ACK/NACK bits associated to the first data signaling [Sections 0107, 0123, 0144: If the PDSCH (i.e. data signaling) includes codeword, the UE encode the HARQ-ACK feedback in accordance with per-codeword concatenations; and a concatenation of the per-codeword concatenations in an increasing order of the codeword indexes. ACK/NACK multiplexing may be used; and the generated ACK/NACK bits for all CBGs sequentially concatenated. The DAI used to determine HARQ codebooks and then concatenated for transmission, the UE is configured with a transmission mode and higher layer parameter used to determine the number of ACK/NACK bits per PDSCH].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Wang relating to UE feeding back ACK/NACK or HARQ-ACK for data signaling (i.e. PDSCH) in a subframe/occasion/window with the teaching of He relating to UE multiplexing ACK/NACK for PDSCH in accordance with concatenations, and generating ACK/NACK bits sequentially concatenated. By combining the method/systems, the UE  can perform concatenation of ACK/NACK bits or feedback bits associated with data signaling (i.e. PDSCH) thereby enabling the joining of both ACK and NACK bits. 

As to Claim 18. (New) The method according to claim 3, wherein the first acknowledgement information is based on logical-AND concatenation of a plurality of ACK/NACK bits associated to the first data signaling [See Claim 7 because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; SCHOBER et al. US 20210153185 in particular Sections [0065] The codebook may consist of a predefined number of one or more acknowledgement bits per each of the first and second resources and per each of the first type occasions and second type occasions.; Section [0145] acknowledging  in a codebook, the respective transmission if the respective transmission is successfully received; the codebook comprises an ordered sequence of acknowledgment bits for each of the first resource and the second resource, and for each of the first type occasions and for each of the second type occasions.
Furthermore, each additional prior arts cited on PTO-892 but not applied in rejection contains a disclosed description related to the claimed subject matter found either in the Figures, description summary and/or disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 6, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477